                                        1

                                        2

                                        3

                                        4

                                        5

                                        6

                                        7

                                        8                         UNITED STATES DISTRICT COURT
                                        9                       CENTRAL DISTRICT OF CALIFORNIA
                                       10

                                       11   BRAND TARZANA SURGICAL                )   CASE NO. 2:18-cv-08080 DSF (AGRx)_
                                            INSTITUTE, INC., a California         )
Gordon Rees Scully Mansukhani, LLP




                                       12   corporation,                          )   Judge Hon. Dale S. Fischer
                                                                                      Courtroom: 7D
   633 West Fifth Street, 52nd floor




                                                                                  )
                                       13                             Plaintiff,  )
       Los Angeles, CA 90071




                                       14         vs.                             )   PROTECTIVE ORDER
                                                                                  )
                                       15   AETNA LIFE INSURANCE                  )
                                            COMPANY, a health benefits            )
                                       16   corporation doing business in         )
                                            California; AETNA LIFE &              )
                                       17   CASUALTY (BERMUDA) LTD., an )             Complaint filed: 7/24/2018
                                            insurance underwriting corporation    )
                                       18   doing business in California; and     )
                                            DOES 1 through 100;                   )
                                       19                                         )
                                                                      Defendants. )
                                       20

                                       21

                                       22          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
                                       23   Insurance Portability and Accountability Act of 1996, and for good cause, the
                                       24   Court issues this Protective Order. Unless modified pursuant to the terms
                                       25   contained in this Order, this Order shall remain in effect through the conclusion of
                                       26   this litigation.
                                       27          IT IS ORDERED THAT:
                                       28                                            -1-
                                                                                                CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1         1.     Scope of Protection
                                        2         This Protective Order shall govern any record of information produced in
                                        3   this action and designated pursuant to this Protective Order, including all
                                        4   designated deposition testimony, all designated testimony taken at a hearing or
                                        5   other proceeding, all designated deposition exhibits, interrogatory answers,
                                        6   admissions, documents and other discovery materials, whether produced
                                        7   informally or in response to interrogatories, requests for admissions, requests for
                                        8   production of documents or other formal methods of discovery.
                                        9         This Protective Order shall also govern any designated record of information
                                       10   produced in this action pursuant to required disclosures under any federal
                                       11   procedural rule or local rule of the Court and any supplementary disclosures
Gordon Rees Scully Mansukhani, LLP




                                       12   thereto.
   633 West Fifth Street, 52nd floor




                                       13         This Protective Order shall apply to the parties and to any nonparty from
       Los Angeles, CA 90071




                                       14   whom discovery may be sought who desires the protection of this Protective Order.
                                       15         2.     Definitions
                                       16         The term Confidential Information shall mean confidential or proprietary
                                       17   technical, scientific, financial, business, health, or medical information designated
                                       18   as “CONFIDENTIAL” by the producing party.
                                       19         The term Confidential Health Information shall constitute a subset of
                                       20   Confidential Information, and shall be designated as “CONFIDENTIAL” and
                                       21   subject to all other terms and conditions governing the treatment of Confidential
                                       22   Information. Confidential Health Information shall mean information supplied in
                                       23   any form, or any portion thereof, that identifies an individual or subscriber in any
                                       24   manner and relates to the past, present, or future care, services, or supplies relating
                                       25   to the physical or mental health or condition of such individual or subscriber, the
                                       26   provision of health care to such individual or subscriber, or the past, present, or
                                       27   future payment for the provision of health care to such individual or subscriber.
                                       28                                             -2-
                                                                                                  CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1   Confidential Health Information shall include, but is not limited to, claim data,
                                        2   claim forms, grievances, appeals, or other documents or records that contain any
                                        3   patient health information required to be kept confidential under any state or
                                        4   federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
                                        5   Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                                        6   §§ 164.501 & 160.103), and the following subscriber, patient, or member
                                        7   identifiers:
                                        8             a. names;
                                        9             b. all geographic subdivisions smaller than a State, including street
                                       10                  address, city, county, precinct, and zip code;
                                       11             c. all elements of dates (except year) for dates directly related to an
Gordon Rees Scully Mansukhani, LLP




                                       12                  individual, including birth date, admission date, discharge date, age,
   633 West Fifth Street, 52nd floor




                                       13                  and date of death;
       Los Angeles, CA 90071




                                       14             d. telephone numbers;
                                       15             e. fax numbers;
                                       16             f. electronic mail addresses;
                                       17             g. social security numbers;
                                       18             h. medical record numbers;
                                       19             i. health plan beneficiary numbers;
                                       20             j. account numbers;
                                       21             k. certificate/license numbers;
                                       22             l. vehicle identifiers and serial numbers, including license plate
                                       23                  numbers;
                                       24             m. device identifiers and serial numbers;
                                       25             n. web universal resource locators (“URLs”);
                                       26             o. internet protocol (“IP”) address numbers;
                                       27             p. biometric identifiers, including finger and voice prints;
                                       28                                               -3-
                                                                                                   CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1              q. full face photographic images and any comparable images; and/or
                                        2              r. any other unique identifying number, characteristic, or code.
                                        3         The term Technical Advisor shall refer to any person who is not a party to
                                        4   this action or not presently employed by the receiving party or a company affiliated
                                        5   through common ownership, who has been designated by the receiving party to
                                        6   receive another party’s Confidential Information, including Confidential Health
                                        7   Information. Each party’s Technical Advisors shall be limited to such person as, in
                                        8   the judgment of that party’s counsel, are reasonably necessary for development and
                                        9   presentation of that party’s case. These persons include outside experts or
                                       10   consultants retained to provide technical or other expert services such as expert
                                       11   testimony or otherwise assist in trial preparation.
Gordon Rees Scully Mansukhani, LLP




                                       12         3.      Designation of Information
   633 West Fifth Street, 52nd floor




                                       13         Documents and things produced or furnished during the course of this action
       Los Angeles, CA 90071




                                       14   shall be designated as containing Confidential Information, including Confidential
                                       15   Health Information, by placing on each page, each document (whether in paper or
                                       16   electronic form), or each thing a legend substantially as follows:
                                       17                                     CONFIDENTIAL
                                       18         A party may designate information disclosed at a deposition as Confidential
                                       19   Information by requesting the reporter to so designate the transcript at the time of
                                       20   the deposition.
                                       21         A producing party shall designate its discovery responses, responses to
                                       22   requests for admission, briefs, memoranda and all other papers sent to the court or
                                       23   to opposing counsel as containing Confidential Information when such papers are
                                       24   served or sent.
                                       25         Information used at trial shall become public absent a separate court order
                                       26   upon motion and a sufficient showing.
                                       27

                                       28                                             -4-
                                                                                                  CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1         The parties will use reasonable care to avoid designating any documents or
                                        2   information as Confidential Information that is not entitled to such designation or
                                        3   which is generally available to the public. The parties shall designate only that part
                                        4   of a document or deposition that is Confidential Information, rather than the entire
                                        5   document or deposition.
                                        6         4.     Disclosure and Use of Confidential Information
                                        7         Information that has been designated Confidential shall be disclosed by the
                                        8   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
                                        9   such information received from the disclosing party in confidence, shall use the
                                       10   information only for purposes of this action and for no other action, and shall not
                                       11   use it for any business or other commercial purpose, and shall not use it for filing
Gordon Rees Scully Mansukhani, LLP




                                       12   or prosecuting any patent application (of any type) or patent reissue or
   633 West Fifth Street, 52nd floor




                                       13   reexamination request, and shall not disclose it to any person, except as hereinafter
       Los Angeles, CA 90071




                                       14   provided. All information that has been designated Confidential shall be carefully
                                       15   maintained so as to preclude access by persons who are not qualified to receive
                                       16   such information under the terms of this Order.
                                       17         In the event that any receiving party’s briefs, memoranda, discovery
                                       18   requests, requests for admission or other papers of any kind which are served or
                                       19   filed shall include another party’s Confidential Information, the papers shall be
                                       20   appropriately designated and shall be treated accordingly.
                                       21         All documents, including attorney notes and abstracts, which contain another
                                       22   party’s Confidential Information, shall be handled as if they were designated
                                       23   pursuant to paragraph 3.
                                       24         Documents, papers and transcripts filed with the court that contain any other
                                       25   party’s Confidential Information shall be filed with an application to file under seal
                                       26   in conformance with Local Rule 79-5.
                                       27

                                       28                                            -5-
                                                                                                 CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1        5.    Qualified Recipients
                                        2        For purposes of this Order, the term Qualified Recipient means
                                        3                      a. Outside counsel of record for any party in this action, as
                                        4                         well as employees of such counsel (excluding experts and
                                        5                         investigators) assigned to and necessary to assist such
                                        6                         counsel in the preparation and trial of this action;
                                        7                      b. Representatives, officers, or employees of a party as
                                        8                         necessary to assist outside counsel in the preparation and
                                        9                         trial of this action;
                                       10                      c. Witnesses who testify by deposition who, if not a
                                       11                         representative, officer, or employee of a party, shall be
Gordon Rees Scully Mansukhani, LLP




                                       12                         advised about the terms of this Order and that such Order is
   633 West Fifth Street, 52nd floor




                                       13                         applicable to them in connection with their testimony and do
       Los Angeles, CA 90071




                                       14                         not retain copies of Confidential Information;
                                       15                      d. Persons who were authors or recipients of the Confidential
                                       16                         Information or previously had legal access to Confidential
                                       17                         Information;
                                       18                      e. Technical Advisors, expert witnesses, or consultants
                                       19                         engaged by a party to assist with the preparation and trial of
                                       20                         this action provided such expert or consultant agrees in
                                       21                         writing, in the form attached at Appendix A, to be bound by
                                       22                         the terms of this Order;
                                       23                      f. Any designated arbitrator or mediator who is assigned to
                                       24                         hear this matter, or who has been selected by the parties, and
                                       25                         his or her staff, provided that such individuals agree in
                                       26                         writing, in the form attached at Appendix A, to be bound by
                                       27                         the terms of this Order;
                                       28                                             -6-
                                                                                                CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1                       g. Stenographers and videographers engaged to transcribe or
                                        2                          record depositions conducted in this action provided that
                                        3                          such individuals agree in writing, in the form attached at
                                        4                          Appendix A, to be bound by the terms of this Order; and
                                        5                       h. The Court and its support personnel.
                                        6         6.     Nonparties
                                        7         Any nonparty who produces documents or other information in response to
                                        8   discovery requests or subpoenas in this litigation shall be entitled to the benefits
                                        9   and protections of this Order and shall be entitled to seek additional protections.
                                       10   The parties agree that they will treat Confidential Information produced by
                                       11   nonparties according to the terms of this Order.
Gordon Rees Scully Mansukhani, LLP




                                       12         Nonparties may challenge the confidentiality of Confidential Information by
   633 West Fifth Street, 52nd floor




                                       13   filing a motion to intervene and a motion to de-designate.
       Los Angeles, CA 90071




                                       14         7.     Inadvertent Failure to Designate
                                       15         In the event that a producing party inadvertently fails to designate any of its
                                       16   information pursuant to paragraph 3, it may later designate by notifying the
                                       17   receiving parties in writing. The receiving parties shall take reasonable steps to see
                                       18   that the information is thereafter treated in accordance with the designation.
                                       19   It shall be understood however, that no person or party shall incur any liability
                                       20   hereunder with respect to disclosure that occurred prior to receipt of written notice
                                       21   of a belated designation.
                                       22         8.     Inadvertent Disclosure
                                       23         In the event of an inadvertent disclosure of another party’s Confidential
                                       24   Information to a non-Qualified Recipient, the party making the inadvertent
                                       25   disclosure shall promptly upon learning of the disclosure: (i) notify the person to
                                       26   whom the disclosure was made that it contains Confidential Information subject to
                                       27   this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
                                       28                                             -7-
                                                                                                  CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1   Confidential Information by the person to whom disclosure was inadvertently
                                        2   made including, but not limited to, obtaining all copies of such materials from the
                                        3   non-Qualified Recipient; and (iii) notify the producing party of the identity of the
                                        4   person to whom the disclosure was made, the circumstances surrounding the
                                        5   disclosure, and the steps taken to ensure against the dissemination or use of the
                                        6   information.
                                        7         9.       Challenge to Designation
                                        8         At any time after the delivery of Confidential Information and consistent
                                        9   with the Court’s schedule, counsel for the party receiving the Confidential
                                       10   Information may challenge the designation of all or any portion thereof by
                                       11   providing written notice thereof to counsel for the party disclosing or producing
Gordon Rees Scully Mansukhani, LLP




                                       12   the Confidential Information. If the parties are unable to agree as to whether the
   633 West Fifth Street, 52nd floor




                                       13   confidential designation of discovery material is appropriate, the party receiving
       Los Angeles, CA 90071




                                       14   the Confidential Information shall certify to the Court that the parties cannot reach
                                       15   an agreement as to the confidential nature of all or a portion of the Confidential
                                       16   Information. Thereafter, the party disclosing or producing the Confidential
                                       17   Information shall have ten days from the date of certification to file a motion for
                                       18   protective order with regard to any Confidential Information in dispute. The party
                                       19   producing the Confidential Information shall have the burden of establishing that
                                       20   the disputed Confidential Information is entitled to confidential treatment. If the
                                       21   party producing the Confidential Information does not timely file a motion for
                                       22   protective order, the Confidential Information in dispute shall no longer be subject
                                       23   to confidential treatment as provided in this Order. All Confidential Information is
                                       24   entitled to confidential treatment pursuant to the terms of this Order until and
                                       25   unless the parties formally agree in writing to the contrary, a party fails to timely
                                       26   move for a protective order, or a contrary determination is made by the Court as to
                                       27

                                       28                                             -8-
                                                                                                  CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1   whether all or a portion of designated Confidential Information is entitled to
                                        2   confidential treatment.
                                        3            10.   Conclusion of Action
                                        4            At the conclusion of this action, including through all appeals, each party or
                                        5   other person subject to the terms hereof shall be under an obligation to destroy or
                                        6   return to the producing party all materials and documents containing Confidential
                                        7   Information and to certify to the producing party such destruction or return. Such
                                        8   return or destruction shall not relieve said parties or persons from any of the
                                        9   continuing obligations imposed upon them by this Order.
                                       10            The provisions of this paragraph shall not be binding on the United States,
                                       11   any insurance company, or any other party to the extent that such provisions
Gordon Rees Scully Mansukhani, LLP




                                       12   conflict with applicable Federal or State law. The Department of Justice, any
   633 West Fifth Street, 52nd floor




                                       13   insurance company, or any other party shall notify the producing party in writing
       Los Angeles, CA 90071




                                       14   of any such conflict it identifies in connection with a particular matter so that such
                                       15   matter can be resolved either by the parties or by the Court.
                                       16            11.   Modification of Protective Order
                                       17            This Order is without prejudice to the right of any person or entity to seek a
                                       18   modification of this Order at any time either through stipulation or Order of the
                                       19   Court.
                                       20            12.   Confidentiality of Party’s Own Documents
                                       21            Nothing herein shall affect the right of the designating party to disclose to its
                                       22   officers, directors, employees, attorneys, consultants or experts, or to any other
                                       23   person, its own information. Such disclosure shall not waive the protections of this
                                       24   Protective Order and shall not entitle other parties or their attorneys to disclose
                                       25   such information in violation of it, unless by such disclosure of the designating
                                       26   party the information becomes public knowledge. Similarly, the Protective Order
                                       27   shall not preclude a party from showing its own information, including its own
                                       28                                               -9-
                                                                                                    CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
                                        1   information that is filed under seal by a party, to its officers, directors, employees,
                                        2   attorneys, consultants or experts, or to any other person.
                                        3         13.    Compulsory Disclosure to Third Parties
                                        4         If any receiving party is subpoenaed in another action or proceeding or
                                        5   served with a document or testimony demand or a court order, and such subpoena
                                        6   or demand or court order seeks Confidential Information, including Confidential
                                        7   Health Information of a producing party, the receiving party shall give prompt
                                        8   written notice to counsel for the producing party and allow the producing party an
                                        9   opportunity to oppose such subpoena or demand or court order prior to the
                                       10   deadline for complying with the subpoena or demand or court order. No
                                       11   compulsory disclosure to third parties of information or material exchanged under
Gordon Rees Scully Mansukhani, LLP




                                       12   this Order shall be deemed a waiver of any claim of confidentiality, except as
   633 West Fifth Street, 52nd floor




                                       13   expressly found by a court or judicial authority of competent jurisdiction.
       Los Angeles, CA 90071




                                       14         14.    Binding Effect
                                       15         This Order shall be binding upon the parties and their attorneys, successors,
                                       16   executors, personal representatives, administrators, heirs, legal representatives,
                                       17   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
                                       18   other persons or organizations over which they have control.
                                       19

                                       20   Signed this 29th day of March, 2019.
                                       21

                                       22                                           ______________________________
                                                                                    _________
                                                                                            ______________________
                                       23                                           Hon. Alicia G
                                                                                    Hon         G. Rosenberg
                                       24
                                                                                    UNITED STATES MAGISTRATE JUDGE

                                       25

                                       26

                                       27

                                       28                                             -10-
                                                                                                  CASE NO. 2:18-cv-08080 DSF (AGRx)
                                            PROTECTIVE ORDER
